Citation Nr: 0729053	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  00-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition 
other than tinea cruris.

2.  Entitlement to a compensable evaluation for tinea cruris.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1950 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in January 2000.  

The increased rating issue was previously before the Board in 
December 2001, when it was remanded for additional 
evidentiary development.  

In December 2003, both issues on appeal were before the Board 
when they were remanded for additional evidentiary 
development and to cure a procedural defect.

RO hearing in January 2000.  


FINDINGS OF FACT


The veteran's service-connected tinea pedis is manifested 
by recurrent fungal infection of the feet and toes, involving 
approximately 1% of her total body skin area, that has not 
required systemic treatment, resulted in marked disfigurement 
or involved an extensive area with exfoliation, exudation or 
constant itching.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
service connected tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7318, 5293 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002-06).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Sa not submitted for service connection claim but waived????


Service connection legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Analysis

The Board finds that service connection is not warranted for 
a skin disorder other than tinea cruris.  The service medical 
records demonstrate that the veteran was diagnosed with tinea 
cruris in October 1951.  There were no further indications of 
the presence of a skin disorder in the service medical 
records.  No pertinent abnormalities were noted on the report 
of the separation examination which was conducted in November 
1952.  Clinical evaluation of the skin was determined to be 
normal at that time.  

There is competent evidence of record of the existence of 
skin disorders other than tinea cruris.  For example, a 
clinical record dated in May 1988 included an assessment of 
xerosis.  A VA clinical record dated in August 1988 includes 
assessments of pruritis, nummular eczema and tinea cruris.  
At the time of a September 1989 VA examination, atopic 
dermatitis, lichen simplex chronicus, asteatosis, generalized 
pruritus, folliculitis and Lichen Planus were diagnosed.  A 
July 1996 VA clinical record includes assessments of tinea 
cruris, xerosis and seborrheic dermatitis.  A November 1996 
VA clinical record refers to the presence of lichen plans, 
eczema, and tinea cruris.  A long history of atopic 
dermatitis noted in November 1997.  In March 1998, pruritis 
secondary to atoic xerosis was assessed.  On VA examination 
in September 1999, physical examination revealed 
erythematous, greasy placques on the scalp, ears, and 
eyebrows.  Xerosis was present over the entire trunk.  A few 
violaceous papules were present around the ankles and left 
thigh and hyperpigmentation was present around the groin and 
between the toes.  Minimal crusting was present in the ears.  
A September 1989 biopsy from the ankle was interpreted as 
revealing lichen planus.  The diagnoses were lichen planus, 
seborrheic dermatitis, xerosis, tinea pedis and tinea cruris.  
The veteran reported he had a rash in the groin and feet 
since discharge which was intermittent.  

While there is competent evidence of record documenting the 
current existence of skin disorders other than tinea cruris, 
there is no competent evidence of record which links any of 
these skin disorders to active duty.  




A VA examination conducted in May 1983 resulted in a 
pertinent diagnosis of tinea cruris.  

In August 1997, a private podiatrist reported that the 
veteran presented in November 1995 with complaints of 
arthritis and dermatologic problems.  The author wrote that 
the veteran reported the initial onset of the problems was 
due to service in the Korean War but the podiatrist was 
unable to verify the etiology of the complaints.  




The veteran testified at a RO hearing in January 2000 that he 
was being treated every five to six weeks for a skin 
condition in the groin.  He reported he had a rash which 
flares periodically.  Flares limited his walking ability.  
April 2002 seborrheic dermatitis and contact dermatitis with 
asteatosis.  

On VA examination in May 2004, 
Physical examination revealed that two percent of the total 
body surface or approximately 20 percent of the exposed skin 
showed follicular prominence mostly in the scalp and face.  
0.9 percent of total body surface revealed lichenified skin 
on the posterior neck.  0.9 percent of the exposed skin or 29 
percent of the exposed skin above the trunk showed some sort 
of rash which was eczematous or follicular in appearance.  
The left hand revealed one persent of total body surface 
revealed lichenification.  The scrotum was lichenified.  
There was some lichenificatoin of the right groin being 1/2 of 
one percent of total body surface.  Both feet were scaly with 
a total body surface of one percent or one of one percent for 
each foot.  The examiner determined that the veteran clearly 
had tinea pedis and manuum and equivocal findings of tinea 
cruris at the time of the examination.  The examiner observed 
that tinea cruris is almost always associated with tinea 
pedis and tinea manuum (fungus of the hands) was frequently 
but not always associated with tinea cruris.  The examiner 
opined that the hand, foot and groin rash must all be 
considered as part of the service-connected tinea cruris.  
The examiner also opined at that the bulk of the rash on the 
dorsum of the hands, the back of the neck, the follicular 
erruptioin on the scalp and scrotal itch were not tinea 
locations.  The examiner found that this symptomatology could 
be due to an alternative explationion - contact dermatitis, 
photodermatitis and folliculitis, all of which dated post-
service.  Pruritis attriubited to areas other than the hands, 
feet and groin were not to be considered service-connected in 
the veteran.  The pruritis attributed to the palms, groin, 
feet and nail dystrophy is to be considered service-
connected.  The examiner determined that the total body area 
of the service-connected skin disability was 0.4% of the 
hands, 0.4% of the groin, 1.0% of the feetwhich amounted to 
1.9% of total body area or about 4% of exposed skin.  



The veteran has been evaluated per the criteria for  
dermatophytosis under Diagnostic Code 7813 which is evaluated  
as comparable to eczema or dermatitis under Diagnostic Code  
7806.  The older version of the regulations provided for a 10  
percent rating for symptoms of exfoliation, exudation or  
itching if involving an exposed surface or extensive area.   
38 C.F.R. §§ 4.118, Diagnostic Code 7806, 7813 (2001).  A  
higher 30 percent rating was warranted for symptoms of  
exudation or itching constant, extensive lesions, or marked  
disfigurement.  Id. 

Effective August 30, 2002, VA revised its criteria for rating  
disability of the skin.  See 67 Fed. Reg. 49590-49599 (July  
31, 2002).  Under the new regulations, dermatophytosis  
(including tinea pedis) continues to be rated under  
Diagnostic Code 7813 as comparable to eczema or dermatitis.   
38 C.F.R. §§ 4.118, Diagnostic Code 7806, 7813 (2003-06).  A  
10 percent rating represents symptoms involving at least 5  
percent, but less than 20 percent, of the entire body, or at  
least 5 percent, but less than 20 percent, of exposed areas  
affected, or; intermittent systemic therapy such as  
corticosteroids or other immunosuppressive drugs required for  
a total duration of less than six weeks during the past 12- 
month period.  Id.  The next higher 30 percent rating  
requires symptoms affecting 20 to 40 percent of the entire  
body or 20 to 40 percent of exposed areas affected, or;  
systemic therapy such as corticosteroids or other  
immunosuppressive drugs required for a total duration of six  
weeks or more, but not constantly, during the past 12-month  
period.  Id. 





ORDER





____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


